KHOUZAM, Judge.
Dennis Cooley (the Former Husband) timely appeals the final judgment of dissolution of his marriage to Amy Lynn Cooley (the Former Wife). We reverse for the circuit court to correct the period of the durational alimony award to reflect the length of the marriage. We affirm as to the remaining issues.
The circuit court awarded durational alimony of $3000 per month for a period of 192 months. However, the court appears to have intended to award alimony for a period representing the length of the marriage. The marriage in this case lasted approximately 150 months — not 192 months. The Former Husband and the Former Wife agree that this was error. Accordingly, we reverse and remand for the circuit court to correct the period of the durational alimony award to reflect the length of the marriage.
Reversed and remanded with directions.
MORRIS and BLACK, JJ., Concur.